t c memo united_states tax_court thomas f and therese grojean petitioners v commissioner of internal revenue respondent docket no filed date p organized a to acquire percent of the stock of s to finance the purchase a and s borrowed dollar_figure million from the bank and a and s signed a promissory note in favor of the bank the note p was not a party to the note p contemporaneously borrowed dollar_figure million from the bank and signed a note in favor of the bank p note and p used the funds to purchase a dollar_figure million participation interest in the note the note and the p note had identical terms and the bank automatically credited amounts due under the p note with amounts due p for his participation interest no cash changed hands and all funds were electronically credited at the bank in calculating his allowable distributive_share of s losses for and p included in his basis dollar_figure million for his participation share held in substance p functioned as a guarantor of dollar_figure million of the note and p is not entitled to include in his s basis the dollar_figure million participation interest p did not make the requisite - - cash outlay and there was no direct obligation between p and s held further p’s are liable for the addition_to_tax for filing untimely their returns edward j hannon and arthur m holtzman specially recognized for petitioners william t derick for respondent memorandum findings_of_fact and opinion laro judge respondent determined the following deficiencies in petitioners’ through federal_income_tax and additions thereto additions to tax_year deficiency sec_6651 a dollar_figure dollar_figure big_number big_number - after concessions we decide the following issues whether petitioner’s basis in his s_corporation stock under sec_1366 includes his participation interest ina loan between a bank and his s_corporation we hold it does not whether petitioners are liable for the additions to tax determined by respondent we hold they are rule references are to the tax_court rules_of_practice and procedure and section references are to the internal_revenue_code as applicable to the years in issue singular references to petitioner are to thomas f grojean - - findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the exhibits submitted therewith are incorporated herein by this reference petitioner and therese grojean are husband and wife and they resided in anderson indiana when they filed their petition in this case petitioner graduated from the university of notre dame in with a b s in accounting after college he worked at price waterhouse as a certified_public_accountant from through he was employed by flying tigers an all-cargo airline where he was the chief financial officer and later the chief operating officer in he left flying tigers to acquire interests in several trucking companies american national bank and trust company of chicago american financed the acquisitions as of transamerica leasing company transamerica owned all the stock of schanno transportation inc schanno a trucking company sometime prior to date petitioner and transamerica entered negotiations for petitioner’s possible purchase of schanno during these negotiations petitioner contacted american to discuss financing for the purchase in date petitioner formed and became the sole shareholder of schanno acquisition inc schanno acquisition which he formed for the purpose of acquiring schanno the plan was for schanno q4e- acquisition to merge with and into schanno immediately after the purchase american agreed to lend dollar_figure million to schanno acquisition to finance the acquisition of schanno if petitioner would guarantee all loans personally petitioner was unwilling to undertake that risk and the parties continued negotiations on date schanno acquisition executed a stock purchase agreement purchase agreement wherein schanno acquisition agreed to purchase all the stock of schanno from transamerica for dollar_figure million on the same date american schanno acquisition schanno and petitioner entered into a comprehensive loan agreement loan agreement in which american agreed to provide the following three loans to facilitate the purchase an dollar_figure 4-million loan to schanno acquisition and schanno schanno note a dollar_figure 6-million revolving credit loan to schanno acquisition and schanno credit note and a dollar_figure million loan to petitioner grojean note the loan agreement provided b as a condition to american’s obligations to make the initial disbursements under the loans described herein the following conditions shall have occurred and been approved to american’s reasonable satisfaction american and petitioner have - entered into and delivered the participation_agreement and petitioner has purchased or will contemporaneously purchase a portion of american’s interest in the schanno note in the amount of one million two hundred thousand dollar_figure dollars pursuant to the loan agreement american disbursed to schanno acquisition dollar_figure million and dollar_figure million under the schanno note and the credit note respectively both schanno acquisition and schanno signed the schanno note and the credit note and both notes identified schanno acquisition and schanno as the borrowers or makers american was the only party identified as the lender on the schanno note and the credit note and petitioner was not a party to these notes both loans were secured_by all the assets of schanno transamerica financed the remainder of the purchase_price taking back a note from schanno acquisition and schanno for dollar_figure million transamerica loan also on date american advanced dollar_figure million to petitioner under the grojean note by crediting this amount to petitioner’s checking account at american petitioner pledged his stock in schanno and schanno acquisition as security for the loan contemporaneous with execution of the grojean note petitioner and american entered into a participation_agreement wherein petitioner agreed to purchase a dollar_figure 2-million -- - participation interest in the schanno note ’ as pertinent the participation_agreement provided american hereby sells and participant hereby purchases a participation in the schanno note a copy of which is attached hereto and made a part hereof as exhibit a the purchase_price is dollar_figure and shall be paid to american upon the execution of this agreement by participant and american to cover the purchase_price american debited petitioner’s checking account for dollar_figure million the schanno note and the grojean note each had identical interest rates and were both 6-year notes with a due_date of date the schanno note called for monthly payments of principal whereas the grojean note did not require payment of principal until the date due_date both notes called for monthly interest payments the participation_agreement provided that american’s interest in the schanno note was superior to petitioner’s participation interest petitioner became entitled to monthly interest payments only upon payment of the interest by schanno to american under the schanno note when american received a monthly payment on the schanno note american credited petitioner’s participating share to petitioner’s checking account petitioner’s offered rationale for this structure was that he believed this would enable him to attain the same secured status as american whose security_interest was superior to transamerica’s - and contemporaneously debited the account for the interest payments due under the grojean note petitioner was not entitled to participate in any of the principal on the schanno note until american recovered its full share of principal after american recovered its entire principal on the schanno note petitioner became entitled to his share of principal as a credit against the principal due on the grojean note american had sole authority and discretion to exercise its rights under the schanno note without the advice or consent of petitioner including authority to do all of the following alter or modify the schanno note or collateral_agreement release substitute or exchange collateral waive any enforcement of any contractual terms against the borrower or forbear from collection american issued to petitioner a participation_certificate evidencing petitioner’s ownership of a dollar_figure million participation interest in the schanno note after execution of the foregoing transactions on date schanno acquisition merged with and into schanno leaving schanno as the surviving entity and petitioner as the sole shareholder in date petitioner and american restructured the grojean note and the participation_agreement by reducing the grojean note to dollar_figure million and reducing petitioner’s --- - participating interest in the schanno note to dollar_figure million at the same time petitioner signed a dollar_figure revolving credit note grojean credit note keeping the total amount he received in the form of a loan at dollar_figure million petitioner then purchased a dollar_figure-participation interest in the credit note petitioner and american amended the participation_agreement to reflect this purchase the grojean credit note had the same interest rate and other terms as the credit note and petitioner became entitled to payments for his participation interest only when american received payments under the credit note american's share of the credit note was superior to petitioner’s dollar_figure share american and petitioner amended other related documents as well to incorporate these changes including the loan agreement and the stock pledge and security_agreement american had sole and absolute discretion to exercise any rights under the credit note without advice or consent from petitioner american debited and credited interest payments to and from petitioner’s checking account under the credit note and the grojean credit note as schanno paid the amounts due under the schanno note and the credit note for and american credited petitioner’s checking account with interest_income relating to his participation interests in the schanno note and the credit note the record does not indicate whether american issued a participation_certificate to petitioner for his interest in the credit note --- - in the amounts of dollar_figure dollar_figure and dollar_figure respectively for the same years american debited interest payments due from petitioner under the grojean note and the grojean credit note from petitioner’s checking account for identical amounts with the net effect to petitioner for all years being a wash as a condition of receiving their loans schanno schanno acquisition and petitioner were required to give american annual financial statements of schanno that were audited and certified by an independent accounting firm in the certified financial statements that were prepared by the accounting firm for and schanno reported that petitioner’s participation interest was a dollar_figure 2-million guaranty of the corporation's dollar_figure million loan and dollar_figure million revolving credit loan on his and federal_income_tax returns petitioner claimed passthrough ordinary losses from schanno in the amounts of dollar_figure dollar_figure and dollar_figure respectively petitioners also claimed petitioner’s share of a net_operating_loss carryforward from schanno from to in the amount of dollar_figure in applying the basis limitation under sec_1366 he included in his basis dollar_figure million representing his participation interests in the schanno note and the credit note respondent disallowed the inclusion of that amount in petitioner’s basis computation and determined that petitioner did not have sufficient basis in his schanno stock to allow for the - lo - claimed losses respondent disallowed the losses in full and made other computational adjustments resulting from this determination petitioners’ and federal_income_tax returns were due with extensions on date and date respectively petitioners filed those returns on date and date respectively opinion we decide whether petitioner may increase his basis in schanno under sec_1366 by the dollar_figure million purchase_price of his participation interests in the schanno note and the schanno credit note respondent argues that petitioner received no basis on account of his participation interests because the grojean note and the grojean credit note were disguised guaranties and petitioner did not make the requisite economic outlay alternatively respondent argues that the grojean note and the credit note were an integral part of interrelated transactions having no independent economic_substance we agree with respondent that petitioner functioned as if he were a guarantor of schanno’s indebtedness to american and petitioner is not entitled to a basis increase for the guaranty sec_1366 requires a taxpayer to take into account the pro_rata share of income losses and deductions of an sdollar_figure corporation of which the taxpayer is a shareholder the losses and deductions taken into account are limited by sec_1366 d as follows d special rules for losses and deductions ---- cannot exceed shareholder's basis in stock and debt --the aggregate amount of losses and deductions taken into account by a shareholder under subsection a for any taxable_year shall not exceed the sum of- a the adjusted_basis of the shareholder's stock in the s_corporation - and b the shareholder's adjusted_basis of any indebtedness of the s_corporation to the shareholder any s_corporation loss that exceeds a taxpayer's adjusted_basis in his or her stock and debt is carried over indefinitely to the succeeding years see sec_1366 prior cases have established certain principles in respect of the application of the indebtedness limitation under sec_1366 b first a taxpayer must make an actual economic outlay see 535_f2d_309 5th cir affg 63_tc_468 103_tc_711 second the s corporation’s indebtedness must run directly to the shareholder an indebtedness to a passthrough_entity that advanced the funds and is closely related to the taxpayer does not satisfy the statutory requirements see 61_tc_343 affd without published opinion 506_f2d_1051 3d cir 59_tc_172 to make an economic outlay the shareholder must be left poorer in a material sense after the transaction has been fully consummated see 54_tc_1293 affd per order 8th cir date a shareholder does not acquire basis by acting as guarantor surety or accommodation party with respect to his corporation’s borrowing from a third party until the shareholder pays part or all of the obligation see 706_f2d_755 6th cir affg t c memo 90_tc_206 affd 875_f2d_420 4th cir underwood v commissioner t c pincite 50_tc_762 47_tc_159 affd 392_f2d_458 8th cir here the interrelated transactions show petitioner was in substance a guarantor of the indebtedness between schanno and american the effect of all the transactions was that petitioner would not be out-of-pocket unless and until schanno failed to make payments under the schanno note or the credit note the substance of a transaction will control_over its form see 293_us_465 110_tc_62 petitioner acquired the dollar_figure million to purchase the participation interest by virtue of the following circular transaction with american petitioner borrowed dollar_figure million from american and petitioner signed the grojean note petitioner returned the dollar_figure million to american american gave petitioner a participation_certificate evidencing a dollar_figure million participation interest in the schanno note no cash changed hands and american handled the transaction through simultaneous electronic debits and credits when the parties amended the arrangement to include a participation interest in the credit note it was handled similarly with no cash changing hands the schanno note and the credit note were the mirror images of the grojean note and the grojean credit note respectively when american received a monthly payment on the schanno note or the credit note american credited petitioner’s participating share to petitioner’s checking account and contemporaneously debited the account for the interest payments due under the grojean note and the grojean credit note once american recovered its principal on both notes petitioner’s share of principal was to be credited against the principal due on the grojean note and the grojean credit note payments by schanno on the schanno note and the credit note kept petitioner current on the grojean note and the grojean credit note like a guarantor petitioner would not be liable--thus not called upon to make an economic outlay---unless schanno defaulted this conclusion is consistent with the treatment of the participations in schanno’s certified financial statements those statements which were certified as correct by the independent accounting firm and which were reviewed by petitioner disclosed the participations as a guaranty by petitioner of the debt between american and schanno in underwood v commissioner supra we held that the taxpayer’s series of interrelated transactions was tantamount to a disguised guaranty of an s corporation’s indebtedness to a third party in that case the taxpayers were the sole shareholders of two corporations engaged in the retail barbecue business one a profitable c_corporation c-corp the other an unprofitable s_corporation s-corp the c-corp made loans to the s-corp over nearly a 2-year period the s-corp gave the c- corp promissory notes for the loans in an attempt to acquire additional s-corp basis the taxpayers rearranged the notes in three steps the c-corp surrendered the notes of the s-corp one of the taxpayers gave a personal note to the c-corp and the s-corp gave its note to that taxpayer we held that the taxpayer did not make the requisite economic outlay and that the substance of the arrangement was similar to a guaranty of the indebtedness see underwood v commissioner supra pincite see also 90_tc_206 affd 875_f2d_420 4th cir likewise here we find the -- - substance of the transactions to be a shareholder’s guaranty of the indebtedness of an s_corporation petitioner argues that there was bona_fide indebtedness between himself and american and that his relending of the funds to schanno by way of purchasing a participation interest entitles him to adjusted_basis petitioner relies on 50_tc_762 for the proposition that when a shareholder borrows funds from a third party and lends those funds to his or her s_corporation he is entitled to basis petitioner’s reliance is misplaced and the fact that there was bona_fide indebtedness between american and petitioner is not significant because petitioner did not relend the funds directly to schanno the statutory language makes clear the shareholder will get basis only in indebtedness of the s_corporation to the shareholder sec_1366 emphasis added this requires a direct obligation between the shareholder and the s_corporation see hitchins v commissioner supra such is not the case here the participation_agreement makes clear that petitioner did not become a lender to or creditor of schanno there was no note or other contract between petitioner and schanno and petitioner was not a party to the schanno note or the credit note american had sole discretion to enforce all rights under the notes without the advice or consent of petitioner petitioner’s -- - contractual relationship was with american petitioner advanced the funds to american which in turn advanced the funds to schanno if schanno failed to pay petitioner had no direct contractual rights against schanno there was no direct obligation from schanno to petitioner see hitchins v commissioner supra whatever rights petitioner had against schanno if any were derivative through american and such derivative rights are insufficient to give petitioner basis see id we also do not find helpful to petitioner’s cause the testimony of petitioner’s expert witness steven l harris we recognized harris as an expert on bankruptcy and creditor’s rights and petitioner proffered his testimony to establish that petitioner had economic and business reasons for structuring the transaction as a participation as opposed to a direct loan harris opined that petitioner would enjoy a greater status as a participant in the event schanno went bankrupt harris’ testimony however fully supports our conclusion that there was no direct obligation between petitioner and schanno for basis purposes as he testified on cross-examination as to what petitioner’s rights would be if schanno filed bankruptcy q the lead bank would be the holder of the claim a the lead bank typically would be the holder of the claim in the bankruptcy qo and so if a proof_of_claim was filed it would be under the lead bank’s name not the participant’s name right a yes q okay and--i didn’t mean to interrupt go ahead a yes in addition it is the lead bank who is enforcing the obligation in a participation agreement---- qo and is that because the participant has no rights to enforce that obligation a yes petitioner’s reliance on gilday v commissioner tcmemo_1982_242 is also misplaced in gilday the bank held the note of an s_corporation the taxpayer and other shareholders of the s_corporation issued their note to the bank and the bank canceled the s corporation’s note in exchange the s_corporation gave its note in the same amount to the shareholders the result was that the shareholders became the sole obligors to the bank and the s_corporation was directly indebted to the shareholders we held the shareholders had a basis in the debt for purposes of former sec_1374 the predecessor of sec_1366 that was not the case here schanno was not directly indebted to petitioner in any way and petitioner’s rights were against american not schanno because the notes from the corporation to the bank were the mirror image swe recognize that in gilday v commissioner tcmemo_1982_242 the shareholders of the s_corporation did not make an actual outlay of funds however our holding in gilday is that the substitution of the shareholders as the sole unconditional obligors to the bank and of the s_corporation as the sole unconditional debtor to the shareholders constituted a constructive furnishing by the shareholders of the funds previously loaned by the third party bank see also 103_tc_711 -- - of his notes to the bank there was complete circularity of funds and his status was in substance not that of the corporation’s creditor but of guarantor of the corporation’s debt to the bank we hold petitioner is not entitled to basis under sec_1366 d for his participation interests in the schanno note and the credit note totaling dollar_figure million we turn to the additions to tax for failure_to_file timely sec_6651 reads in pertinent part in case of failure_to_file any return on the date prescribed therefor unless it is shown that such failure is due to reasonable_cause and not due to willful neglect there shall be added to the amount_required_to_be_shown_as_tax on such return percent of the amount of such tax if the failure is for not more than month with an additional percent for each additional month or fraction thereof during which such failure continues not exceeding percent in the aggregate to escape the addition_to_tax for filing the and returns untimely petitioners must prove that their failure_to_file timely did not result from willful neglect and this failure was due to reasonable_cause on brief respondent proposed the following finding of fact petitioners failed to file timely income_tax returns for and and their failure was due to willful neglect and not due to reasonable_cause petitioners did not object to this proposed finding of fact nor did they proffer any evidence that would suggest that reasonable_cause existed we hold petitioners are liable for the additions to tax under sec_6651 as determined by respondent we have considered all arguments made by petitioners for holdings contrary to those herein and to the extent not addressed above find them to be irrelevant or without merit due to concessions of the parties decision will be entered under rule
